Given, J.
There is no question but that about the twenty-eighth day of -August, 1891, John D. Ba,um, now deceased, executed a will, a copy of which is set out in the petition. We think Baum was at that time capable of making a will, but whether he was induced to malea this will by undue influence is a more doubtful question, but one that, in the view we take of the case, need no-t be determined. We are in no doubt but that at the time John D. Baum destroyed that will, though under guardianship-, he was, tinder the ruling in Meeker v. Meeker, 74 Iowa, 353, capable of either making or canceling his will; that he was not influenced by his guardian, or any other person, to destroy the will; and that he acted voluntarily, understandingly, and with the intention of canceling that will. Appellant cites authorities to- the effect that unso-undness of mind must be presumed from the appointment of the guardian, and that it continues throughout the guardianship. In re Fenton's Will, 97 Iowa, 193. Let this be conceded, still we think these presumptions are fully- overcome by the evidence as to the condition and acts of the deceased at the time he burned the will. We conclude that the decree is correct, and it is therefore aeeibmed.